Citation Nr: 1221084	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1976. 

Historically, the Veteran submitted a claim for an increased rating for lumbosacral strain with degenerative disc disease in February 2003.  This claim was denied in a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the course of this appeal, particularly in April 2004 and May 2008 statements, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was adjudicated by the agency of original jurisdiction in a January 2011 Supplemental Statement of the Case.  In an April 2011 decision, the Board decided the increased rating issue and remanded the TDIU issue for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  For the period prior to April 27, 2009, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period the Veteran's service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background.  

2.  For the period from April 29, 2009, although the Veteran met the threshold requirements for a TDIU on a schedular basis, his service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in letters sent in February 2010 and January 2011, following the Board remand for full development of the TDIU claim consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although fully-compliant notice was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the TDIU Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition, the Veteran has been provided adequate VA examinations, most recently in June 2011.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

II.  TDIU

A.  Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, 1 Vet. App. at 54.

B.  Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to April 27, 2009

For the period prior to April 27, 2009, the Veteran had seven service-connected disabilities (lumbosacral strain with degenerative disc disease, residuals of right hip fracture, recurrent tension headaches, pain disorder, residuals of perineal abscess, recurrent epididymitis and tinea pedis), none of which was rated as more than 20 percent disabling.  The combined disability rating for the service-connected disabilities for this period was no more than 40 percent.  Accordingly, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) for the period prior to April 27, 2009.  

The Veteran underwent a VA fee-basis examination of the back in April 2003.  Examination revealed no objective evidence of radiculopathy, muscle spasm, or ankylosis.  Sensation to pinprick was normal throughout.  The diagnosis was chronic lumbar strain. 

VA treatment records dated in February 2004 note that the Veteran had chronic pain in the back and left shoulder with no evidence of lumbar radiculopathy.  The plan was to give him a five month supply of methadone.  He was also provided Percocet for break through pain.  He was to be weaned off of his back brace and reviewed in six months.  He was also recommended for biofeedback and pain coping classes.

In an April 2004 VA Form 9, the Veteran stated that he was no longer able to work full time because of his back problems.  He indicated that he worked for short periods of time and then rested.  He also stated that he took strong medication for his back pain.

It was noted in May 2004 VA treatment records that the Veteran was taking 23 medications.  The Veteran was diagnosed with chronic pain syndrome in January 2005.  He was given a six month supply of methadone at this time. 

A January 2005 VA outpatient treatment record notes that the Veteran was still working.

In a May 2008 statement, the Veteran essentially stated that he is unable to maintain substantially gainful employment due to his service-connected back disability.  Specifically, he stated that the only employment he was able to secure was working for an accounting firm during tax season (three to four months of the year), which he described as a "sedate" job with frequent breaks.

VA treatment records dated from January 2009 to March 2009 do not show treatment for the low back. 

VA and private treatment records dated from 2002 to March 2009 note the Veteran's complaints of and treatment for various nonservice-connected disabilities, including diabetes mellitus, asthma, obesity, renal cell carcinoma, coronary artery disease, glaucoma, dementia, sleep behavior disorder, and neck disability with radiculopathy.  Private treatment records dated in 2005 and 2006 note that the Veteran's asthmatic bronchitis and diabetes were uncontrolled.  In June 2006 the Veteran's private physician stated that he had not prescribed bed rest for the Veteran's low back pain over the past year.  He further stated that the Veteran's most vehement complaints of pain were related to his headaches and non-service connected neck disability.

The medical evidence of record does not show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities for the period prior to April 27, 2009.  The evidence shows that the Veteran was still working during this period.  By his own admission, he was able to work in sedentary jobs that allowed him to take frequent breaks.  While it is clear that the Veteran's low back disability and headaches affected him in an occupational setting prior to April 27, 2009, the record does not support a finding that these service-connected disabilities, either alone or in concert, precluded him from maintaining substantial and gainful employment during that period.  The Board finds no indication in the record that his other service-connected disabilities had any effect on his ability to maintain employment during the period at issue.  

In light of the foregoing, the Board finds that the Veteran did not meet the requirements for a TDIU on an extra-schedular basis prior to April 27, 2009.  

From April 27, 2009

For this period at issue, the Veteran's service-connected disabilities (lumbosacral strain with degenerative disc disease, rated 40 percent disabling; neurological impairment of the right lower extremity, rated 20 percent disabling; neurological impairment of the left lower extremity, rated 20 percent disabling; residuals of right hip fracture, rated 10 percent disabling; recurrent tension headaches, rated 10 percent disabling; pain disorder, rated 10 percent disabling; residuals of perineal abscess, rated 0 percent disabling; recurrent epididymitis, rated 0 percent disabling; and tinea pedis, rated 0 percent disabling) have been rated 70 percent combined.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a) for this period.  To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain substantially gainful employment.  The preponderance of the evidence is against such a finding for the period beginning April 27, 2009.

The report of a VA examination on April 27, 2009, reveals that the Veteran's back pain had grown progressively worse and was constantly at a 6 to 8 out of 10.  Treatment was currently with medication and a back brace.  TENS unit, braces and steroid injections in the past had little effect.  Flare-ups of pain occurred every two to three weeks and were caused by unusual positions or lifting anything.  The Veteran used a cane and crutches and could walk 1/4 mile.  On examination, the Veteran was stooped.  He had an antalgic gait and could only walk a few feet without assistance, he had no cane with him and remained in a wheelchair except for range of motion testing.  There was no total paralysis or palpable or visible contraction.  Muscle tone was normal and there was no atrophy.  The examiner opined that the back condition limited the Veteran's working ability to a very sedentary job as he did not have the physical strength and endurance to work more than 1 to 2 hours day. 

A March 2010 VA examination report notes that the Veteran continued to work on a limited basis out of his house as a tax preparer.  He had been employed in this manner for the past five to 10 years.  He also reported that he was able to walk around his home but used a wheelchair for long distances.  He was unable to walk more than two or three steps in the examination room which was virtually a stand and a pivot.  Spasm, tenderness and guarding were not considered severe enough to be responsible for abnormal gait.  There was no total paralysis or palpable or visible contraction.  Muscle tone was normal and there was no atrophy.  The Veteran reported that his back disability, headaches, neck disability, diabetic neuropathy and multiple other somatic complaints contributed to his inability to work full time.  The examiner noted that the Veteran could sit for the 1.5 hours of the examination and had to stand only at the end, despite his assertion that prolonged sitting produced pain.  The examiner stated that due to the sedentary nature of his work, the biggest impact of the Veteran's disabilities on his employment was his inability to tolerate long periods of work without a break.  

A June 2011 VA examination report notes that the Veteran had worked during the past year as a tax preparer.  His hobbies included working on the computer, playing solitaire, suduku and word games.  On examination, diagnosis was lumbar degenerative disc disease with sciatica, which affected the Veteran's ability to lift and carry, and caused difficulty reaching, lack of stamina, and pain.  The examiner noted that the Veteran was competent to handle his financial affairs.  The examiner opined that the Veteran's back disability had not significantly worsened over the past year despite his claims.  The examiner also noted that the Veteran's complaints of peripheral neuropathy were associated with his diabetes and would prevent him from working at anything requiring standing or walking.  

For the period beginning April 27, 2009, the preponderance of the evidence shows that the Veteran's service-connected disabilities were not so severe as to preclude him from all types of substantial employment consistent with his education and occupational background.  See Van Hoose, supra.  Here, the Veteran has continued to work as a tax preparer, albeit on a limited basis.  As noted above, the evidence may show that the Veteran's service-connected disabilities prevent him from employment where physical activity (lifting, standing, walking) are required; however, the medical evidence does not show that these disabilities preclude more sedentary forms of gainful employment, especially if breaks are allowed.  Based on the evidence in the record, the Board cannot conclude that the Veteran was unable to work due to his service-connected disabilities for the period beginning April 27, 2009. 

The Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


